DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 12/28/21. Claim 1 has been amended, claim 7 has been canceled and no new claims have been added. Accordingly, claims 1-6 and 8-9 remain under examination on the merits. Claims 10-34 remain withdrawn. 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zisman (9,815,815).
Zisman teach compounds, compositions, and methods for preventing and treating proliferative diseases associated with aberrant receptor tyrosine kinase (RTK) activity, including vascular and pulmonary such as pulmonary arterial hypertension (See abstract, Col. 9, lines 16-35 and Col. 40, lines 54-67). 
The said pharmaceutical compositions include at least one of the compounds of Structure 1 and a pharmaceutically acceptable carrier, excipients, binders, preservatives, etc. Solutions can include a sterile diluent such as water for injection, saline solution, etc, (See Col. 35, lines 19-53).
For administration to the respiratory tract, e.g., inhalation, including intranasal administration, the active compound may be administered by any of the methods and formulations employed in the art for administration to the respiratory tract. Thus, the active compound may be administered in the form of, e.g., a solution, suspension, or as a dry powder. The materials may be administered in a non-pressurized form such as in a nebulizer or atomizer. The formulations may be administered to the airways in the form of a lung surfactant formulation (See Col. 36, lines 6-35). 
It is disclosed that formulation for aerosol delivery, “PK10453 (Structure 2) was dissolved at a concentration of 20 mg/ml in 1M tosylic acid. Nebulization was performed with a PARI Nebulizer with an air pressure of 12.5 psi…. The mass median aerodynamic diameter (MMAD) was 2 µm and the associated geometric standard deviation (GSD) was 1.6. Imatinib mesylate was dissolved in water at 20 mg/ml and delivered by a PARI nebulizer then dried by passage through an annular ring of silica bead cartridges prior to inhalation (See Col. 44, lines 43-61).
0.1 to about 250 mg/kg per day, from about 0.05 to 100 mg/kg per day, or from about 0.1 to 50 mg/kg per day. Within this range, in some embodiments, the dosage is from about 0.05 to 0.5, 0.5 to 5 or 5 to 50 mg/kg per day (See Col. 38, lines 20-37 and claim 4). 
The said unit dose is sufficient to provide one or more of: (a) a Cmax of about 1 to 5000 ng/mL of the compound In a subject's plasma or a Cmax of about 1 to 5000 ng/mL of the compound In the subject's blood when it is administered to the subject; and (b) about 1 to 5000 ng/mL of the compound in a subject's plasma 24 h after administration or about 1 to 5000 ng/mL of the compound in the subject's blood 24 h after administration to the subject (See Col. 38, lines 54-62 and claims 5-6). 
In a test the inhaled dose of imatinib was estimated at 167 µg/Kg and the lung deposition disclosed in Table 1 is 0.1 (See Col. 48, lines 15-50 and Table 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Surber (US 20150044288) in view of Ghofrani et al (Imatinib in pulmonary arterial hypertension patients with inadequate response to established therapy) and as evidenced by Newman (Aerosol deposition considerations in inhalation therapy). 

Surber teach formulations of imatinib for aerosolization for the treatment of various fibrotic, and vascular diseases, including diseases associated with the lung and heart (See abstract).
Disclosed is an aqueous solution for nebulized inhalation administration comprising: water; imatinib or salt thereof at a concentration from about 0.1 mg/mL to about 100 mg/mL and optionally a phosphate buffer that maintains the pH of the solution (See [0007] and [0009]). 
It is further disclosed that the aqueous droplet of imatinib or salt thereof has a diameter less than about 5.0 µm. the said aqueous droplet was produced from a liquid nebulizer (See [0016]-[0018]). The nebulizer is a liquid nebulizer, which may be a jet nebulizer or a nebulizer comprising a vibrating mesh (See [0019]).  
Surber teach a method for the treatment of lung disease in a mammal comprising administering a pharmaceutical composition comprising imatinib or salt thereof, by inhalation, i.e. nebulization, wherein the mammal is a human (See [0021] and [0027]).
formulation that comprises imatinib or salt thereof, alone or formulated with excipients dissolved in a simple aqueous solution that may be aerosolized or inhaled to the nasal or pulmonary compartment (See [0216]).
	Surber teach that as altered PDGF signaling plays an important role in the course of PAH, imatinib or salt thereof, may also have a positive effect on hemodynamics and pulmonary vascular remodeling in PAH and serve as an anti-remodeling therapy for this disease (See [0208]). 
	Surber clearly teach that imatinib treatment had a positive effect on PAH, however they do not exemplify such treatment. As such, one of ordinary skill in the art would have been motived to have followed their guidance and treat PAH with an inhaled (nebulized) imatinib formulation. 

Additionally, Ghorfani et al teach that imatinib is well tolerated in patients with PAH and may be efficacious as an add-on therapy in patients with PAH (See entire document, especially last paragraph). 

Newman teach that inhalation therapy has several well-established advantages over oral and intravenous routes, including a small dose of drug can be used; a few hundred micrograms of inhaled beta agonist may be as effective as 10 mg oral dose, there is a rapid onset of action, i,e within 5 minutes (See page 1, 1st column). 


It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ghofrani et al and Surber and as evidenced by Newman to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to take guidance from Surber and in view of Ghofrani et al to recognize that treating PAH with imatinib or a salt thereof is an effective method. 
Accordingly, one of ordinary skill in the art would have been motived to have selected imatinib inhalation (nebulization) as an effective treatment for PAH in patients in need thereof as taught by Surber and Ghofrani et al in combination. As evidenced by Newman, one of ordinary skill in the art is more than capable of determining the nebulized dose form oral dose of a medicament.   
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pitsiou et al (Inhaled tyrosine kinase inhibitors for pulmonary hypertension: a possible future treatment) in view of Fong (US 20070111983) or Pascoe et al (US 20110190313).

Pitsiou et al teach that pulmonary hypertension is a disease with severe consequences for the human body. There are several diseases and situations that inhaled options. Depending on its severity, heart or lung transplant may also be an option. A possible novel treatment could be tyrosine kinase inhibitors. Experiments with three jet nebulizers with imatinib were conducted. The droplets of less than 5 μm in mass median aerodynamic diameter were produced. Experiments indicated that imatinib is superior to erlotinib with regard to small droplet size formation using both inhaled technologies (1.37 μm or 2.23 μm for jet nebulizers) (See abstract).
It is concluded that the research indicates that TKIs already on the market can be modified to be produced as aerosols that could be used as an aerosol treatment for PH. Specifically, imatinib, which we already know causes severe dose-dependent side effects when administered systemically, could be administered as an aerosol. A future clinical trial is needed to determine the effectiveness of aerosolized TKIs for PH. In our current study, the major findings were that the performance of imatinib was superior to that of erlotinib with regard to small droplet size formation using both inhaled technologies in jet nebulizers (See page 1761). 
Pitsiou et al lack a specific disclosure on the treatment being for PAH. This would have been obvious over the teaching of the art specially Fong or Pascoe et al. 

Fong teach novel therapeutic drug combinations and methods for treating pulmonary arterial hypertension and/or stable angina. More particularly, therapeutic combinations comprising a Rho-kinase inhibitor, such as fasudil, and one or more additional compounds including vascular remodeling modulators, such as Gleevec® (imatinib) (See Abstract). 
PAH and/or angina (See [0008]). Fong discloses that fasudil may be formulated for administration via inhalation. For example, the fasudil may be formulated in an aerosolizable solution (See [0020] and [0027]).
Fong states that Gleevec (Imatinib) has been shown to be successfully used in two well established experimental models of progressive pulmonary arterial hypertension. It was found that the treatment resulted in virtually complete reversal of lung vascular remodeling, pulmonary hypertension and right heart hypertrophy (See [0059]). Preparations include sterile suspensions, solutions or emulsions of the active ingredients in aqueous vehicles, or sterile pyrogen free water, buffer or dextrose solution. The compositions may also contain formulating agents, such as suspending, stabilizing agent, or a preservative (See [0064]-[0065]). 

Pascoe et al teach the use of 4-(4-methylpiperazin-1-ylmethyl)-N-[4-methyl-3-(4-pyridin-3-yl)pyrimidin-- 2-ylamino)phenyl]-benzamide (also known as "Imatinib" [International Non-proprietary Name]; hereinafter: "COMPOUND I") or a pharmaceutically acceptable salt thereof for the manufacture of a medicament for the treatment of pulmonary arterial hypertension (See [0001]). 
Pharmaceutically acceptable salts of COMPOUND I are pharmaceutically acceptable acid addition salts, like for example with inorganic acids, such as hydrochloric acid, or a phosphoric acid, or acetic acid, propionic acid, citric acid etc (See [0017]). 

In a test, patients were given dosages of 100 to 400 mg imatinib per day and were considered safe and effective (See [0073], [0083] and [0098]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Pitsiou et al   and Fong or Pascoe et al to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to do so because Pitsiou et al teach a method of treating pulmonary hypertension by the method of nebulization of a formulation comprising imatinib. While Pitsiou et al reference PAH, they do not expressly disclose treating PAH. Fong teach that it is known to treat PAH with a formulation comprising imatinib and disclose inhalation of tyrosine kinase inhibitors such as imatinib. Pascoe et al also teach treating PAH with an effective dose of imatinib. Accordingly, one of ordinary skill in the art having possession of all references would have been motivated to have treated PAH by nebulization of a composition comprising imatinib with a reasonable expectation of success as it is known that imatinib treats PH and PAH.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 13-14, 16-17 and 20 of copending Application No. 16/874,111 (US 20200360376) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof.
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation comprising imatinib, wherein greater than 80% of the imatinib in the inhalable formulation is present in a single crystal form.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/874,190 (US 20200360477) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof.
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation comprising imatinib, wherein greater than 80% of the imatinib in the inhalable formulation is present in a single crystal form.
The differences include reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form.  Other difference is that examined claims recite . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-13, 16-20 of copending Application No. 16/874,153 (US 20200375895) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof.
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation consisting of at least about 50% imatinib or a salt thereof.
The differences include examined claims reciting nebulization while reference claims recite inhalation. However, inhalation encompasses nebulization. The other difference is that reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                          Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
Applicant’s main argument against the rejections under anticipation is that the references do not teach treating PAH. Regarding the rejections under obviousness, the argument is that one of ordinary skill in the art would not have combined the references. 
The arguments are not persuasive because the combination of references would have rendered each and every limitation of the claims obvious. Surber teach administering imatinib to s subject in need thereof by nebulization. Surber provides adequate guidance on the dosage and droplet size, as well as types of suitable nebulizers. As taught by Ghofrani et al imatinib is effective in treating PAH. Thus, one of ordinary skill in the art would have been motivated to have practiced Surber’s method for treating PAH with a reasonable expectation of success. 
Similarly, Fong and Pascoe et al teach effective treatment of PAH withy imatinib. Pitsiou et al teach administration of imatinib via nebulization. Accordingly, the combined references would have motivated one of ordinary skill in the art to practice Pitsiou et al’s method for patients suffering from PAH.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
In other words, there is no evidence of an inventive step. 



Claims 1-6 and 8-9 remain rejected. Claims 10-34 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner